PER CURIAM.
Petitioner alleges that his appellate counsel provided ineffective assistance because he failed to challenge on appeal the sufficiency of the evidence to convict Scott of second degree murder. Based on our review of the record, we conclude the evidence was sufficient to support conviction. Therefore, counsel was not deficient in failing to raise this argument on appeal. Knight v. State, 394 So.2d 997 (Fla.1981). Accordingly, the petition for writ of habeas corpus is DENIED.
ROBERT P. SMITH, Jr., C.J., and SHIVERS and THOMPSON, JJ., concur.